DETAILED ACTION
	Claims 1-14 are pending. Claims 15-20 are withdrawn by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
 	Claims 4 and 11 missing the periods at end of the claims. Corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Parent Patent No. 9,811,677 in view of claim 11 of PG Pub 20140310536 (hereinafter Shacham). Claim 7 of U.S. Patent No. 9,811,677 recites how to decrypt data that was twice-encrypted but silent on a read request to 
Claims 2-7 are rejected as being dependent to claim 1.
Claims 8-14 are rejected in view of the same reasoning above.
Claim 1 is also rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,691,812 in view of claim 11 of PG Pub 20140310536 (hereinafter Shacham). Claim 6 of U.S. Parent Patent No. 10,691,812 recites how to decrypt data that is twice encrypted but silent on a read request to obtain the twice-decrypted data. Shacham teaches a read request from a host to obtain encrypted data in a storage device in decrypted form.
Claims 2-7 are rejected as being dependent to claim 1.
Claims 8-14 are rejected in view of the same reasoning above as being unpatentable over claim 6 of U.S. Patent No. 10,691,812 in view of claim 11 of Shacham.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1, 3, 5, 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Patent 8010809 (hereinafter Shah) in view of Patent 9258117  (hereinafter Roth)
 	Regarding claim 1, Shah discloses a method, comprising: 
 	receiving a request to read encrypted data; decrypting the data with a first key to yield once decrypted data; decrypting the once encrypted data with a second key to yield twice decrypted data (Figs. 1A and 2 and related text on col. 3, 5-6 disclose a system in Storage area networks where data information is encrypted twice with Key1 and Key2 when a host sends the data information to storage devices (shown as disks 110A ... 110N). Note that Shah only discloses the encryption process to store data in storage devices. However, one would have understood if the host wants to retrieve data then a double decryption of the encrypted data using Key1 and Key2  has to be performed in order to retrieve the unencrypted data as suggested in col. 2, lines 2-4), 
 	Shah discloses using Key1 and Key2 but silent on where the keys are generated from or based on. Hence, Shah does not expressly disclose wherein the first key is generated from an external secret and the second key.  Roth discloses a first key is a key shared as a secret between two entities where the first key is used to derive a second key and so on (Fig. 8 and related text disclose a key derived from a key and a parameter R). Therefore, it would have been obvious before the effective filing date of 
 	transmitting the twice decrypted data to a requestor (as presented above, when the host wants to retrieve the data in the storage devices then a double decryption of the encrypted data using Key1 and Key2  has to be performed). 
 	Regarding claim 3, Shah discloses re-generating the first key and the second key; and decrypting the twice encrypted data via application of the regenerated first key and regenerated second key (col. 6, lines 4-5 disclose the secure key generator 105 periodically refreshes Key2 with Key1 and data information).  	Regarding claim 5, Shah discloses twice-encrypting data, first by the second key to produce once encrypted data, and second by the first key to produce twice encrypted data; wherein the first key is shared among multiple storage clusters of a storage system (see claim 1 rejection. Obviously, the decryption has to be done in reverse order of keys that used for encryption). 

	Claim 8 is rejected in view of claim 1.

	Claim 10 is rejected in view of claim 3.
 	Claim 12 is rejected in view of claim 5.
 	Claims 2, 4, 6, 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Roth and further in view of Patent 8457317 (hereinafter Shaw) 	Regarding claims 2 and 4, neither Shah nor Roth discloses sending the once decrypted data from a first storage cluster to a second storage cluster. Shaw disclose replication of data to distribute among storage nodes is known art (column 1, lines 25-65 discloses well-known data replication whereby multiple copies of encrypted data can be stored in more than one node for high level of availabilities. See also, col. 4, lines 47-58 for metadata manager manages replicated data among nodes). Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Shah and Roth with Shaw using data replication for high level of availabilities to arrive at the claimed invention with reasonable expectation for success.
Claims 9 and 11 are rejected in view of claim 2.

Regarding claim 6, the combination of Shah, Roth and Shaw discloses producing a replicated version of the twice encrypted data from the once encrypted data; and storing the replicated version of the twice encrypted data (as presented in claims 2 and 4 rejections. Data replication is preferred for high level of availabilities in data storage access control). 
Claim 13 is rejected in view of claim 6.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Roth and further in view of Patent 8601600 (hereinafter Shankar)
Regarding claims 7 and 14, neither Shah nor Roth disclose compressing the data via application of one of pattern removal, compression, or deduplication, prior to encrypting the data with the second key. Shankar discloses a deduplication process prior to encryption (column 9, lines 31-36). Therefore, it would have been obvious to one of ordinary skill in the art to modify the inventions of Shah and Roth with the teachings of Shankar to further perform the compressing the data via application of one of pattern removal, compression, or deduplication, prior to encrypting the data with the grid key. One would have done so to reduce storage space.
Inquiry communication
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRI M TRAN/Primary Examiner, Art Unit 2432